           Case 1:20-cv-00888-DAD-SAB Document 9 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CRISTINA Y. FLORES,                                Case No. 1:20-cv-00888-DAD-SAB

12                  Plaintiff,                          ORDER VACATING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13          v.                                          PLAINTIFF’S APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS IN THIS
14   COMMISSIONER OF SOCIAL SECURITY,                   ACTION AS MOOT, AND DIRECTING
                                                        CLERK OF THE COURT TO ISSUE
15                  Defendant.                          SUMMONSES AND NEW CASE
                                                        DOCUMENTS
16
                                                        (ECF Nos. 3, 5)
17

18          Christina Y. Flores (“Plaintiff”) filed a complaint in this action seeking review of the

19 final decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)
20 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915.           (ECF No. 3.)    The undersigned reviewed

22 Plaintiff’s application to proceed in forma pauperis and found that it demonstrated that Plaintiff

23 was not entitled to proceed without prepayment of fees in this action. On June 29, 2020, a

24 findings and recommendations issued recommending that Plaintiff’s application to proceed

25 without prepayment of fees be denied. (ECF No. 5.) On July 13, 2020, Plaintiff filed a motion

26 for a fourteen day extension of time to file objections to the findings and recommendations.
27 (ECF No. 6.) Plaintiff’s motion was granted and objections to the findings and recommendations

28 were due within fourteen days of July 14, 2020. (ECF No. 7.) On July 27, 2020, Plaintiff paid


                                                    1
            Case 1:20-cv-00888-DAD-SAB Document 9 Filed 07/28/20 Page 2 of 2


 1 the filing fee in this action.

 2          Accordingly, since the filing fee in this action has been paid, IT IS HEREBY ORDERED

 3 that:

 4          1.      Plaintiff’s application to proceed in district court without prepaying fees or costs

 5                  (ECF No. 3) is DENIED AS MOOT ;

 6          2.      The June 29, 2020 findings and recommendations recommending denying

 7                  Plaintiff’s application to proceed without prepayment of fees (ECF No. 5) is

 8                  VACATED;

 9          3.      The Clerk of the Court is DIRECTED to issue the summons and new case

10                  documents in this action; and

11          4.      Plaintiff is directed to paragraph 1 of the scheduling order to be issued in this

12                  action, which directs that the summons and complaint shall be served within 20

13                  days of the filing of the complaint. Plaintiff shall promptly file proof of service

14                  with the Court upon completion of service.

15
     IT IS SO ORDERED.
16

17 Dated:        July 28, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
